THE STATE OF SOUTH CAROLINA
                          In The Supreme Court

             Randy Horton, Petitioner,

             v.

             Jasper County School District, Respondent.

             Appellate Case No. 2016-001507

       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS

                          Appeal from Beaufort County
                      Carmen T. Mullen, Circuit Court Judge

                               Opinion No. 27808
                    Heard March 28, 2018 – Filed May 30, 2018

                                    REVERSED

             James Ashley Twombley, of Twenge & Twombley, LLC,
             of Beaufort, for Petitioner.

             David T. Duff and David Nelson Lyon, both of Duff &
             Childs, LLC, of Columbia, for Respondent.

JUSTICE FEW: After Randy Horton won this action seeking the production of
documents under the South Carolina Freedom of Information Act (FOIA), the circuit
court awarded him attorneys' fees at a rate of $100 per hour. On appeal, we address
solely the question of whether the court abused its discretion in selecting that hourly
rate. We reverse.

      I.     Facts and Procedural History
Horton is an elected member of the Board of Trustees for the Jasper County School
District. In his capacity as a Board member, Horton requested the Board produce
itemized credit card statements for District-issued credit cards, a list of bonus checks
given by the District, and information regarding the funding sources for those
expenses. For reasons the District did not explain—and which we cannot fathom—
the District refused to turn over the information. Horton then made a number of
written requests to the District to produce the information pursuant to the FOIA.
Thirteen months later, having received no documents from the District and no
explanation for the District's refusal to produce the documents, Horton filed this
action requesting the circuit court order the District to produce the documents and
award him reasonable attorneys' fees. The District answered and denied Horton was
entitled to the records he requested.

Horton filed a motion for summary judgment. Between the filing of the motion and
the initial hearing on the motion, the District produced to Horton some of the
requested documents. At the initial hearing, the circuit court directed the parties to
file additional briefs, and scheduled a full hearing. During the second hearing, the
court instructed the District to produce the remaining documents and asked Horton's
counsel to submit an affidavit of attorneys' fees and costs.

Horton's counsel—the late Jennifer I. Campbell—filed an affidavit in which she
detailed the amount of time she and her co-counsel—J. Ashley Twombley—spent
working on the case, as well as the hourly rates requested for each attorney. In
particular, counsel stated, "As of the date of this Affidavit, I have spent 95.60 hours
working on the case; J. Ashley Twombley has spent 39.7 hours . . . ." Campbell
listed her hourly rate at $250 and Twombley's rate at $295. The affidavit contained
evidence to support those hourly rates. The attorneys' fee request based on the hours
and rates Campbell supplied was $35,611.50. In addition, Campbell stated the firm
had incurred $1,096.56 in litigation costs. The District did not respond, and did not
present any evidence to contradict Campbell's affidavit.

The circuit court issued an order granting Horton's motion for summary judgment,
formalizing its previous instruction that the District produce "the entirety of
requested documents." In the same order, the court found Horton was entitled to
attorneys' fees and costs, stating,

             Jennifer I. Campbell's affidavit regarding legal fees and
             costs . . . portrays commensurate time, nature, extent and
             difficulty expended by both Jennifer I. Campbell and J.
             Ashley Twombley in procuring the FOIA requested
             documents and litigation related thereto. Legal fees
             claimed relate to counsel's preparation of pleadings,
             briefing the court regarding jurisdiction over this issue,
             standing and the merits of the case. Document review was
             conducted over the course of several months. Once
             production was complete, individual documents totaled
             over two thousand pages over the course of seven different
             submissions. Counsel has a combined twenty-five years
             of experience in litigation. Ultimately, my ruling produces
             beneficial results for their client.

The court then awarded attorneys' fees at a rate of $100 an hour for a total of 135.3
hours, which equals $13,530. The circuit court gave no explanation for why it chose
$100 per hour as opposed to the hourly rates Campbell presented in her affidavit.
As to costs, the court found Horton was entitled to $1,096.56. The circuit court's
total award was $14,626.56.

On appeal, the court of appeals affirmed the circuit court's award of attorneys' fees
in an unpublished decision. Horton v. Jasper Cty. Sch. Dist., Op. No. 2016-UP-151
(S.C. Ct. App. filed March 30, 2016). Horton filed a petition for a writ of certiorari,
which we granted.

      II.    Discussion

We begin our analysis with the fact that, despite its initial refusal to produce
anything, the District does not now dispute Horton was entitled to the documents he
requested. The District is a public body and the documents Horton requested are
public records. See S.C. Code Ann. § 30-4-20(a) (2007) (defining "Public body" to
include "any public or governmental body or political subdivision of the State,
including . . . school districts"); S.C. Code Ann. § 30-4-20(c) (defining "Public
record" broadly). Because Horton prevailed in his lawsuit, he is entitled to receive
attorneys' fees. S.C. Code Ann. § 30-4-100 (Supp. 2017) ("If a person or entity
seeking relief under this section prevails, he may be awarded reasonable attorney's
fees and other costs of litigation specific to the request."); see also Sloan v. Friends
of Hunley, Inc., 393 S.C. 152, 158, 711 S.E.2d 895, 898 (2011) (finding the plaintiff
prevailed under the FOIA and therefore "is entitled to an award of attorney's fees").
Therefore, the sole issue before us is whether the circuit court abused its discretion
in selecting the hourly rate of $100.
As to our standard of review, "[T]he specific amount of attorneys' fees awarded
pursuant to a statute authorizing reasonable attorneys' fees is left to the discretion of
the trial judge and will not be disturbed absent an abuse of discretion." Kiriakides
v. Sch. Dist. of Greenville Cty., 382 S.C. 8, 20, 675 S.E.2d 439, 445 (2009) (quoting
Layman v. State, 376 S.C. 434, 444, 658 S.E.2d 320, 325 (2008)); see Sloan, 393
S.C. at 156, 711 S.E.2d at 897 (applying the abuse of discretion standard to an award
of attorneys' fees under the FOIA). There are six factors courts should consider in
exercising that discretion: (1) nature, extent, and difficulty of the case; (2) time
necessarily devoted to the case; (3) professional standing of counsel; (4) contingency
of compensation; (5) beneficial results obtained; and (6) customary legal fees for
similar services. Burton v. York Cty. Sheriff's Dep't, 358 S.C. 339, 358, 594 S.E.2d
888, 898 (Ct. App. 2004). We have previously held that a court should consider all
six factors in making its decision, and we have explained "none of these six factors
is controlling." Baron Data Sys., Inc. v. Loter, 297 S.C. 382, 384, 377 S.E.2d 296,
297 (1989). "[T]he trial court should make specific findings of fact on the record
for each of these factors." Burton, 358 S.C. at 358, 594 S.E.2d at 898.

Here, the circuit court made general findings as to some—but not all—of the six
factors. In particular, the court found counsel's affidavit portrayed "commensurate
time, nature, extent and difficulty expended by both Jennifer I. Campbell and J.
Ashely Twombley in procuring the FOIA requested documents and litigation related
thereto." The court explained counsel's fees were for "preparation of pleadings,
briefing the court regarding jurisdiction over this issue, standing and the merits of
the case," as well as extensive document review of "two thousand pages over the
course of seven different submissions." We interpret these general statements to
indicate the circuit court agreed with counsel that the issues presented in this case
warranted 135.3 hours of lawyer time.

The court also made general findings on two other Burton factors: counsel had "a
combined twenty-five years of experience in litigation," and counsel achieved a
beneficial result for their client. We interpret these general statements to support the
hourly rate Horton's attorneys requested. The circuit court made no findings,
however, regarding the fourth factor—contingency of compensation1—and the sixth



1
  The only evidence in the record on this factor is that Twombley and Campbell's
right to be paid was contingent on a fee award by the circuit court.
factor—customary legal fees for similar services. In sum, every finding the circuit
court made appears to support the affidavit of Horton's counsel.

Nevertheless, the circuit court awarded attorneys' fees at a rate of $100 per hour,
rather than the hourly rate presented by Horton—$295 for Twombley and $250 for
Campbell. The court provided no explanation and cited no evidence in the record to
support its conclusion that $100 per hour was reasonable. At oral argument, counsel
for the District was asked to point to evidence that supported the $100 per hour rate.
When counsel could not do so, he admitted the circuit court "should have explained
her reasoning in a more comprehensive way." Although the circuit court has
discretion in deciding the "specific amount of . . . reasonable attorneys' fees,"
Kiriakides, 382 S.C. at 20, 675 S.E.2d at 445, its decision must not be "based on
unsupported factual conclusions," Sloan, 393 S.C. at 156, 711 S.E.2d at 897. In the
absence of any evidence to support the rate, we find the circuit court abused its
discretion.

If this were a situation in which the parties offered conflicting evidence as to the
appropriate hourly rate, we would remand this case to the circuit court to allow the
court to reconsider its decision and provide specific findings that support the award
amount. See Burton, 358 S.C. at 358, 594 S.E.2d at 898 (reversing the circuit court
for failing to make specific findings "as mandated" and "remand[ing] . . . for a full
and proper consideration of the attorney's fees request"). Decisions as to the amount
of attorneys' fees should ordinarily be made by trial courts. When a trial court's
decision is made on a sound evidentiary basis and is adequately explained with
specific findings—as the law requires—we defer to the trial court's discretion. Here,
however, there is no evidence in the record that supports the circuit court's reduction
of the hourly rate. Thus, we find a remand unnecessary. See Sloan, 393 S.C. at 158-
59, 711 S.E.2d at 898 (reversing the circuit court's award of attorneys' fees under the
FOIA and modifying the fee award "[r]ather than delay the matter further by
remand").

      III.   Conclusion

We find the circuit court abused its discretion by reducing the rate to $100 per hour
without basing its decision on any evidence. We REVERSE the court's decision,
and award Horton $35,611.50 in attorneys' fees and $1,096.56 in costs.

BEATTY, C.J., KITTREDGE, HEARN, and JAMES, JJ., concur.